Citation Nr: 0906264	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for vascular 
hypertension, claimed as secondary to a heart disability.  

3.  Entitlement to service connection for impotence, claimed 
as secondary to a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to January 
1969.  He had service with the U.S. Naval Reserves after his 
separation from active service.  This is assumed to include 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  Service treatment records 
document the Veteran's Naval Reserves service through 1989.  
The Veteran testified that he retired from the Naval Reserves 
in September 1991.  

For the purposes of this decision, the Board assumes that the 
Veteran had periods of ACDUTRA and INACDUTRA from 1969 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

The Veteran has submitted additional evidence since the RO 
issued a Supplemental Statement of the Case in August 2007.  
In a writing dated in December 2008, the Veteran waived 
initial consideration of this evidence by the RO.  Therefore, 
the Board will adjudicate this matter with consideration of 
all evidence of record, irrespective of when the evidence was 
received.  See 38 U.S.C.A. § 20.1304(c) (2008)  




FINDING OF FACT

A heart disability, hypertension, and erectile dysfunction 
did not have onset during the Veteran's active service, did 
not manifest within one year of separation from active duty, 
and are not otherwise etiology related to the Veteran's 
active service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, 
hypertension, and erectile dysfunction have not been met.  
38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently suffers from coronary 
artery disease due to his service as an aviator, both on 
active duty in the 1960's and as a reservist after active 
service.  Hearing transcript at 3. 

In his April 2002 claim, the Veteran indicated that he was 
claiming entitlement to service connection for hypertension 
and erectile dysfunction as secondary to coronary heart 
disease.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2008).  Similarly, any increase in 
severity of a nonservice connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  Id.  

In this case the Board finds that service connection for 
heart disease is not warranted.  Hence, there can be no grant 
of service connection for hypertension or erectile 
dysfunction as secondary to heart disease.  As such, the 
provisions of  § 3.310 are not for application.  The Board 
has considered whether service connection is warranted for 
hypertension or erectile dysfunction on a direct basis.  

The term "active military, naval, or air service" includes 
active duty and any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6 (2008).  "Active 
military, naval, or air service" also includes any period of 
INACDUTRA during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty or from 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
Id.  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Service treatment records from the Veteran's period of active 
service are absent for any mention of heart disease, 
hypertension or erectile dysfunction, providing some evidence 
against this case.  A January 1969 report of separation 
medical examination contains no findings as to clinical 
evaluations of the Veteran's heart, vascular system, or 
genitourinary system.  His blood pressure was normal.  In an 
associated report of medical history, the Veteran indicated 
that he did not then have nor ever had high or low blood 
pressure, palpitation or pounding heart, pain or pressure in 
the chest, or shortness of breath, providing evidence against 
his own claims.  

The first evidence of any of the claimed disabilities is 
found in a January 1986 letter from a cardiologist, 
"J.C.E.", M.D. addressed to "F.G.", M.D.  This letter 
indicated that Dr. F.G. had referred the Veteran to Dr. 
J.C.E. because of an asymptomatic treadmill exercise test 
with abnormal resting electrocardiograph results.  Dr. J.C.E. 
concluded that "[t]he cardiovascular physical examination is 
completely within normal limits.  The general physical exam 
is likewise unremarkable except for a moderate degree of 
obesity."  In a February 1986 letter, Dr. J.C.E. reported 
that further diagnostic tests showed cardiac abnormalities 
and possibly cardiac injury.  In a March 1986 letter, Dr. 
J.C.E. stated that some of the diagnostic tests were 
worrisome and the possibility of underlying heart disease 
could not be excluded.  

Findings of cardiac abnormalities are first found in military 
treatment records in a December 1987 report of annual flight 
medical examination.  That examination noted that the Veteran 
had an abnormal electrocardiograph.  A May 1988 memorandum 
from the Commander, Naval Medical Command to the Commander, 
Naval Military Personnel Command states that, based on the 
physical examination of December 1987, the Veteran was 
considered not physically qualified but was aeronautically 
adapted for duty involving actual control of aircraft, due to 
new onset of electrocardiograph abnormalities.  

In a February 1988 letter, "N.W.T.", M.D., of Kaiser 
Permanente, states that the Veteran was entirely asymptomatic 
from a cardiac standpoint.  Dr. N.W.T. referred to 
electrocardiograph changes from 1981-82 but attributed these 
to a severe flu like illness with no symptoms to suggest 
coronary artery disease.  Dr. N.W.T. stated that, following 
an extensive workup including thallium treadmill testing, the 
Veteran had no coronary disease, providing evidence against 
this claim.  

April 1991 private treatment records from Kaiser Permanente 
show that the Veteran had an abnormal thallium stress test 
and that he may have had mild coronary artery disease in 
December 1987.  By September 1991, he was diagnosed with 
coronary artery disease and underwent a coronary artery 
bypass graft in October 2001.  By May 2003, hypertension had 
been diagnosed.  

The Board will assume, without deciding, that the Veteran 
suffers from erectile dysfunction.  

These records show that none of the claimed disabilities 
manifested prior to January 1986, seventeen years after 
separation from active service.  This is evidence against a 
finding that any of the claimed disabilities had onset during 
active service.  In this case, this is particularly probative 
evidence that the Veteran had none of the claimed 
disabilities prior to January 1986 because the record shows 
that the Veteran underwent annual flight physical 
examinations.  Had his heart disability or hypertension been 
present prior to January 1986, it is highly likely that the 
annual flight physical examinations would have found evidence 
of the disease.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
Veteran's entire medical history in deciding a claim for 
service connection, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

The Veteran has explained his belief that his heart 
disability is related to his active service.  He reasoned 
that the high stress, long hours, and type of flight launches 
of his active service (which the Board readily concedes) 
differed from the circumstances of his career as a commercial 
airline pilot and it was the military flying that caused his 
heart disease.  Hearing transcript at 3.  He further reasoned 
that the military aviation service rather than his civilian 
commercial aviation career caused his heart disease because 
the civilian environment was more comfortable; i.e., a smoke 
free environment and a better diet served.  Id.  He has not 
reported any symptoms of heart disease during active service, 
and, indeed, the reports from Dr. J.C.E. indicate that the 
Veteran was asymptomatic well past the first evidence of 
heart disease in 1986.  

There is no evidence of record showing that the Veteran has 
the medical knowledge of other than a layperson.  Hence his 
opinion regarding the contribution of his military service to 
his claimed disabilities is not competent evidence.  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims and hereinafter, the 
Court) has found that whether a veteran suffered from asthma 
is not subject to the opinion of a layperson.  See Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994).  Similarly, in 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), the Court 
stated that rheumatic fever is not a condition capable of lay 
diagnosis.  Simply stated, lay opinions as to complex medical 
questions are not competent evidence.  

Unlike diagnoses of a dislocated shoulder and varicose veins 
which were the subjects of the Jandreau and Barr decisions, 
whether the Veteran's heart disease was caused by his 
military aviation service as opposed to some other cause is 
far too complex a medical question to be subject to the 
opinion of a layperson.  Therefore, the Board finds that the 
Veteran's opinion in this matter is not competent evidence.  

The flight log data and the timeline of military aviation 
service, submitted by the veteran at the time of his December 
2008 hearing and since, are not probative of a connection 
between his service and his claimed disabilities.  

There is no competent evidence of record linking the 
Veteran's claimed disabilities to his active service in the 
1960's.  Nor is there any evidence of record showing that the 
Veteran had onset of any of his claimed disabilities during 
ACDUTRA, or that he suffered an acute myocardial infarction 
or cardiac arrest at any time.  Simply stated, there is 
nothing in the medical records that indicates stress from 
service caused a problem and significant evidence against 
such a finding.  

Because all evidence of medical record is found to be against 
a finding that the Veteran's heart disability, hypertension, 
or erectile dysfunction had onset during active service, 
manifested within a year of separation from active service, 
or are otherwise proximately related to his active service, 
his appeal must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case the Veteran was not provided notice as to how VA 
assigns disability ratings and effective dates in the event 
that a service connection is granted.  While this is a defect 
in notice, not all defects require corrective action.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

Here, the RO denied service connection for the claimed 
disabilities and the Board has denied the Veteran's appeal.  
Hence, no effective date or disability rating will be 
assigned.  As a matter of law, failure to provide the Veteran 
with notice as to how VA assigns disability ratings and 
effective dates cannot result in prejudice to the Veteran.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2002 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with a veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and a 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  All relevant records identified by the Veteran have 
been associated with the claims file.  These include 
treatment records and letters from Kaiser Permanente 
(including from "E.H.", M.D. and "N.W.T., M.D.) and from 
"J.C.E.", M.D.  The Veteran had an opportunity to set forth 
his contentions during the hearing before the undersigned 
Veterans Law Judge.  

A medical examination was not afforded the Veteran nor was a 
medical opinion obtained.  In this case, there is no 
competent evidence establishing that an event, injury, or 
disease, relevant to the veteran's claims, occurred in 
service, or evidence establishing that his cardiovascular 
disabilities manifested within one year of separation from 
active duty.  Nor is there any competent indication that the 
claimed disabilities or symptoms may be associated with the 
Veteran's service or with another service connected 
disability.  The fact that the veteran had stress is service 
is clear.  What is not indicated from the record is whether 
this stress caused any of the current problems.  The medical 
evidence of record, which is extensive and has been reviewed, 
strongly indicates that there is no connection between stress 
in active service and the disabilities at issue (which 
manifested years after active service, with nothing happening 
during either ACDUTRA or INACDUTRA).  Therefore, the Board 
finds that VA has no duty to afford the Veteran a medical 
examination or obtain a medical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


